                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


CHARLIE WHITE,

            Petitioner,

v.                                                      Case No. 3:16-cv-1241-J-34MCR

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et al.,
          Respondents.
________________________________

                                         ORDER
                                        I. Status
      Petitioner Charlie White, an inmate of the Florida penal system, initiated this action

on September 27, 2016,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2254 (Petition; Doc. 1). In the Petition, White challenges a 1978 state court (Bradford

County, Florida) judgment of conviction for second-degree murder. White raises two

ground for relief. See Petition at 5-7.2 Respondents have submitted a memorandum in

opposition to the Petition. See Motion to Dismiss (Response; Doc. 15) with exhibits (Resp.

Ex.). White submitted a brief in reply to Respondents’ response. See Petitioner’s Reply

to Respondent’s Response (Reply; Doc. 16). This case is ripe for review.




      1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
      2 For purposes of reference, the Court will cite the page number assigned by the
Court’s electronic docketing system.
                            II. One-Year Limitations Period

             The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

amended 28 U.S.C. § 2244 by adding the following subsection:

             (d)(1) A 1-year period of limitation shall apply to an application
             for a writ of habeas corpus by a person in custody pursuant to
             the judgment of a State court. The limitation period shall run
             from the latest of—

                    (A) the date on which the judgment became final
                    by the conclusion of direct review or the
                    expiration of the time for seeking such review;

                    (B) the date on which the impediment to filing an
                    application created by State action in violation of
                    the Constitution or laws of the United States is
                    removed, if the applicant was prevented from
                    filing by such State action;

                    (C) the date on which the constitutional right
                    asserted was initially recognized by the
                    Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made
                    retroactively applicable to cases on collateral
                    review; or

                    (D) the date on which the factual predicate of the
                    claim or claims presented could have been
                    discovered through the exercise of due
                    diligence.

             (2) The time during which a properly filed application for State
             post-conviction or other collateral review with respect to the
             pertinent judgment or claim is pending shall not be counted
             toward any period of limitation under this subsection.

28 U.S.C. § 2244(d). Equitable tolling principles also apply to the one-year limitations

period. The Eleventh Circuit has explained:

                    The AEDPA's one-year limitations period can be
             equitably tolled where a petitioner “untimely files because of
             extraordinary circumstances that are both beyond his control
             and unavoidable even with diligence.” Steed v. Head, 219

                                              2
                 F.3d 1298, 1300 (11th Cir. 2000) (quotation omitted).
                 However, this remedy is extraordinary and is applied
                 sparingly. Id. “Equitable tolling is limited to rare and
                 exceptional circumstances, such as when the State's conduct
                 prevents the petitioner from timely filing.” Lawrence v. Florida,
                 421 F.3d 1221, 1226 (11th Cir. 2005). The petitioner bears the
                 burden of showing that equitable tolling is warranted. Drew,
                 297 F.3d at 1286.[3] Thus, [the petitioner’s] burden is to show
                 extraordinary circumstances that were both beyond his
                 control and unavoidable even with his own exercise of
                 diligence.

Charest v. King, 155 F. App'x 494, 495-96 (11th Cir. 2005). Additionally, in McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013), the United States Supreme Court held that a claim of

actual innocence, if proven, provides an equitable exception to the one-year statute of

limitations. The United States Supreme Court explained:

                 We hold that actual innocence, if proved, serves as a gateway
                 through which a petitioner may pass whether the impediment
                 is a procedural bar, as it was in Schlup[4] and House,[5] or, as
                 in this case, expiration of the statute of limitations. We
                 caution, however, that tenable actual-innocence gateway
                 pleas are rare: "[A] petitioner does not meet the threshold
                 requirement unless he persuades the district court that, in light
                 of the new evidence, no juror, acting reasonably, would have
                 voted to find him guilty beyond a reasonable doubt." Schlup,
                 513 U.S., at 329, 115 S.Ct. 851; see House, 547 U.S. at 538,
                 126 S.Ct. 2064 (emphasizing that the Schlup standard is
                 "demanding" and seldom met). And in making an assessment
                 of the kind Schlup envisioned, "the timing of the [petition]" is a
                 factor bearing on the "reliability of th[e] evidence" purporting
                 to show actual innocence. Schlup, 513 U.S. at 332, 115 S.Ct.
                 851.

Id. at 386-87.




       3 Drew v. Dep’t of Corr., 297 F.3d 1278, 1286 (11th Cir. 2002).
       4 Schlup v. Delo, 513 U.S. 298 (1995).
       5 House v. Bell, 547 U.S. 518 (2006).


                                                 3
         Respondents contend that this action is untimely. Response at 6-14. White

acknowledges that his Petition is untimely but argues that he is entitled to equitable tolling

because he is actually innocent. Petition at 13-15. Specifically, White argues that he “can

show from the face of the record the constitutional violations used to obtain his conviction

of second degree murder that did not occur as the State prosecuted it and the

ineffectiveness and trickery of his court-appointed counsel in obtaining the conviction for

the State.” Id. at 14. The following procedural history is relevant to the one-year limitations

issue.

         On June 17, 1977, a grand jury indicted White on one count of first-degree murder.

Resp. Ex. A at 17-18. On December 5, 1977, White entered a negotiated plea of guilty to

the lesser-included offense of second-degree murder. Id. at 19-24. On January 9, 1978,

the circuit court sentenced White to a life term of incarceration. Id. at 25-26. White did not

appeal. Id. at 48.

         As White’s judgment of conviction and sentence became final before the April 24,

1996 effective date of AEDPA, the one-year limitations period in White’s case began to

run on April 24, 1996, and expired on April 24, 1997. See Ferreira v. Sec’y, Dep’t of Corr.,

494 F.3d 1286, 1289 n.1 (11th Cir. 2007) (“The limitations period would have ended on

April 24, 1997, the anniversary date of the triggering event, which was AEDPA’s effective

date.”). Accordingly, White’s Petition filed on September 27, 2016, is due to be dismissed

as untimely unless he can avail himself of the statutory provisions which extend or toll the

limitations period.

         Due to the age of this case, Respondents have been unable to locate and submit

to the Court copies of White’s earliest postconviction motions filed in state court.



                                              4
Response at 7-9. However, an Attorney General’s Case Report for appellate case number

1D00-00971 in Florida’s First District Court of Appeal (First DCA) reflects that White

appealed the denial of a postconviction motion on March 2, 2000. Resp. Ex. R at 2. The

First DCA issued its Mandate per curiam affirming the circuit court’s denial of the

postconviction motion without a written opinion on June 27, 2000. Id.; Resp. Ex. O; White

v. State, 767 So. 2d 1212 (Fla. 1st DCA 2000). White did not file another postconviction

motion until April 23, 2007. Resp. Ex. L at 30. Accordingly, even if White’s initial

postconviction motion was filed prior to April 24, 1996 and tolled the statute of limitations,

his one-year limitations period ended a year after the First DCA issued its Mandate on

June 27, 2000. As White did not file any postconviction motions that would have tolled

the statute of limitations between June 27, 2000, and April 23, 2007, the instant Petition

is untimely. Notably, White has conceded his Petition is untimely. Petition at 13.

       Although untimely, White argues the Court should address the merits of his claims

because he is actually innocent and pursuant to Martinez v. Ryan, 566 U.S. 1 (2012)

because his court-appointed trial counsel “tricked” him into entering his guilty plea. Reply

at 2-3. In support of his actual innocence claim, White contends that “the face of the

record” demonstrates he is actually innocent. Petition at 14. White has not provided the

Court with any evidence not previously available at the time of his plea that proves or

otherwise demonstrates his innocence. See Petition; Reply. As such, his lack of new

evidence is fatal to his claim of actual innocence. See House v. Bell, 547 U.S. 518, 537

(2006) (“to be credible, a gateway claim requires new reliable evidence ... that was not

presented at trial”).




                                              5
       Regarding his claim that his trial counsel’s ineffectiveness entitles him to equitable

tolling of the statute of limitations, this claim fails as a matter of law. See Lambrix v. Sec’y,

Fla. Dept. of Corr., 756 F.3d 1246, 1262 (11th Cir. 2014) (holding the equitable rule in

Martinez did not alter or toll the statutory bar against filing untimely habeas petitions).

White has not alleged that any other extraordinary circumstances occurred that would

have delayed his filing of the Petition. Likewise, he cannot show due diligence because

even assuming he filed a motion that tolled his statute of limitations period, approximately

fifteen years have passed since the one-year period expired. Accordingly, as White has

failed to demonstrate he is entitled to equitable tolling or that he is actually innocent, the

Petition is due to be dismissed as untimely pursuant to 28 U.S.C. § 2244(d).

                              III. Certificate of Appealability
                            Pursuant to 28 U.S.C. § 2253(c)(1)

       If White seeks issuance of a certificate of appealability, the undersigned opines

that a certificate of appealability is not warranted. The Court should issue a certificate of

appealability only if the petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, White

“must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

(1983)).

       Where a district court has rejected a petitioner’s constitutional claims on the merits,

the petitioner must demonstrate that reasonable jurists would find the district court’s


                                               6
assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

However, when the district court has rejected a claim on procedural grounds, the

petitioner must show that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

consideration of the record as a whole, the Court will deny a certificate of appealability.

       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.     The Petition (Doc. 1) is DISMISSED WITH PREJUDICE, and this action is

DISMISSED WITH PREJUDICE.

       2.     The Clerk of the Court shall enter judgment dismissing the Petition with

prejudice and dismissing this case with prejudice.

       3.     If White appeals the denial of the Petition, the Court denies a certificate of

appealability. Because the Court has determined that a certificate of appealability is not

warranted, the Clerk shall terminate from the pending motions report any motion to

proceed on appeal as a pauper that may be filed in this case. Such termination shall serve

as a denial of the motion.

       4.     The Clerk of the Court is directed to close this case and terminate any

pending motions.

       DONE AND ORDERED at Jacksonville, Florida, this 11th day of March, 2019.




                                             7
Jax-8

C:      Charlie White, #062942
        Michael McDermott, Esq.




                                  8
